                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DNISION

ADRIAN BERBER, on behalf of himself and             )
all others similarly situated,                      )
                                                    )
       Plaintiff,                                   )
                                                                 CA No. 5:15-CV-143-D
                                                    )
       v.                                           )
                                                    )
HUTCHISON TREE SERVICE and CRAIG                    )
HUTCHISON,                                          )
                                                    )

________________
   Defendants.                                      )
                                                    )


             ORDER GRANTING PLAINTIFF'S UNOPPOSED MOTION FOR
   APPROVAL OF ATTORNEYS' FEES AND REIMBURSEMENT,OF EXPENSES

            The above captioned matter came before the Court on Plaintiff's Unopposed Motion

  for Preliminary Approval of Attorneys' Fees and Reimbursement of Costs and Expenses

  ("Unopposed Motion for Attorneys' Fees") (Dkt. No. 114). The Court has considered the

  representations of Plaintiff's_ Counsels, the pleadings, and the record, and rules as follow with

  respect to Plaintiff's Counsel's request for attorneys' fees and reimbursement ofliti~ation costs

  and expenses:

            (1)     Plaintiffs Counsel are awarded attorneys' fees in the amount equal to one-third

            of the Maximum Gross Settlement Amount (i.e., $1,000,000.00);and -.

            (.2)    Plaintiffs Counsel are awarded litigation CO!i1s and expenses in the amount of

            $15,000.00.


             SO ORDERED. This _l_ day of March 2019.



                                                                  J~C.DEVERID
                                                                  United States-District Judge
